 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
     Fax: (415) 979-0511
 5
 6   Raymond M. DiGuiseppe (SBN 228457)
     law.rmd@gmail.com
 7   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 8   Southport, North Carolina 28461
     Phone: 910-713-8804
 9
     Fax: 910-672-7705
10
     Adam Kraut, Esq. (Admitted pro hac vice)
11   akraut@fpclaw.org
     FIREARMS POLICY COALITION
12
     1215 K Street, 17th Floor
13   Sacramento, CA 95814
     (916) 476-2342
14   Attorneys for Plaintiffs
15                              UNITED STATES DISTRICT COURT
16                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
17   JANICE ALTMAN, an individual, et al.                Case No. 4:20-cv-02180-JST
18
                           Plaintiffs,                   PLAINTIFFS’ STATEMENT OF
19          vs.                                          RECENT DECISIONS RELEVANT TO
                                                         PLAINTIFFS’ OPPOSITION TO
20   COUNTY OF SANTA CLARA,                              DEFENDANTS COUNTY OF
     CALIFORNIA, et al.                                  ALAMEDA, GREGORY J. AHERN, AND
21
                                                         ERICA PAN’S MOTION TO DISMISS
22                                                       THE FIRST AMENDED COMPLAINT
                            Defendants.
23                                                       Judge:        Hon. Jon S. Tigar
                                                         Courtroom:    6; 2nd Floor
24
                                                         Action Filed: March 31, 2020
25                                                       First Amended Comp. filed: April 10, 2020

26
27
            Plaintiffs Janice Altman, et al. (“Plaintiffs”), by and through counsel of record, submit
28


                                                     1
 1   this Statement of Recent Decisions relevant to Plaintiffs’ Opposition to Defendants County of
 2   Alameda, Gregory J. Ahern, and Erica Pan’s (“Defendants”) Motion to Dismiss the First
 3   Amended Complaint, ECFs No. 68 & 69, pursuant to Local Rule 7-3(d)(2). Defendants’ Motion
 4   was filed on July 1, 2020, and Plaintiffs’ Opposition was filed on July 15, 2020. Defendants’
 5   Reply was filed on July 22, 2020. ECF No. 70. A hearing on Defendants’ Motion was previously
 6   scheduled to be held on August 12, 2020. This Court vacated that hearing on August 7, 2020,
 7   finding the matter suitable for disposition without oral argument. ECF No. 72.
 8          Local Rule 7-3(d)(2) provides that “counsel may bring to the Court’s attention a
 9   relevant judicial opinion published after the date the opposition or reply was filed
10   by filing and serving a Statement of Recent Decision, containing a citation to and
11   providing a copy of the new opinion–without argument.” To that end, Plaintiffs cite two relevant
12   opinions published after the filing of Plaintiffs’ Opposition to Defendants’ Motion and after the
13   filing of Defendants’ Reply to Plaintiffs’ Opposition. Specifically, Plaintiffs cite (1) the opinion
14   in Duncan v. Becerra, ___ F.3d___ (9th Cir. 2020), 2020 WL 4730668, published on August 14,
15   2020 (Attachment A), in particular the analysis at pages *12 through *17; and (2) the opinion in
16   County of Butler v. Wolf, ___ F.Supp.3d ___ (W.D.Pa. 2020), 2020 WL 5510690, published
17   September 14, 2020 (Attachment B), in particular the analysis at pages *5 through *10.
18                                                 Respectfully submitted,
19                                                   THE DIGUISEPPE LAW FIRM, P.C.
      Dated: September 15, 2020
20                                                   /s/ Raymond M. DiGuiseppe
21                                                   Raymond M. DiGuiseppe
                                                     Attorney for Plaintiffs
22
23
24
25
26
27
28


                                                       2
